Case 2:19-cv-16751-KM-JBC Document 28 Filed 11/25/20 Page 1 of 4 PageID: 272




PAWAR LAW GROUP, P.C.
Vik Pawar
20 Vesey Street, Suite 1410
New York, NY 10007
Telephone: (212) 571-0805
Facsimile: (212) 571-0938
Email: vik@pawarlaw.com

                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY

TRENT NICHOLS and SHARON
NICHOLS, derivatively on behalf of         Case No.: 2:19-cv-16751-KM-JBC
COCRYSTAL PHARMA, INC. F/K/A
BIOZONE PHARMACEUTICALS, INC.,
                                          PLAINTIFFS’ MOTION FOR
                Plaintiffs,               FINAL APPROVAL OF
                                          SETTLEMENT
                   vs.

ELLIOTT MAZA, GARY WILCOX,
JEFFREY MECKLER, GERALD
MCGUIRE, JAMES MARTIN, CURTIS
DALE, RAYMOND SCHINAZI, DAVID
BLOCK, PHILLIP FROST, JANE H.
HSIAO, STEVEN RUBIN, BRIAN
KELLER, BARRY C. HONIG, JOHN
STETSON, MICHAEL BRAUSER, JOHN
O’ROURKE III, MARK GROUSSMAN,
and JOHN H. FORD,

               Defendants,

                   and

COCRYSTAL PHARMA, INC. F/K/A
BIOZONE PHARMACEUTICALS, INC.,

                Nominal Defendant.
Case 2:19-cv-16751-KM-JBC Document 28 Filed 11/25/20 Page 2 of 4 PageID: 273




      PLEASE TAKE NOTICE that upon the accompanying Declaration of

Timothy Brown in Support of Plaintiffs’ Motion for Final Approval of Settlement

dated November 25, 2020, the exhibits attached thereto, the accompanying

Memorandum of Law, and all prior pleadings and proceedings, Plaintiffs in the

above-captioned consolidated shareholder derivative action, derivatively on behalf

of Cocrystal Pharma, Inc., hereby move this Court, at the United States District

Court for the District of New Jersey, before the Honorable Kevin McNulty,

Courtroom PO 04, located at the Martin Luther King Building and United States

Courthouse, 50 Walnut Street, Newark, New Jersey 07102, on November 25, 2020

or as soon thereafter as counsel can be heard, for an Order: (1) granting final

approval of the proposed Settlement;1 (2) entering the Judgment and dismissing all

claims; (3) awarding the agreed-upon negotiated attorneys’ fees and reimbursement

of expenses to Plaintiffs’ Counsel; (4) awarding the Service Awards to the Plaintiffs;

and (5) granting such other relief as the Court deems just and proper.

      In support of this motion, Plaintiffs rely upon the accompanying

Memorandum of Law in Support; the Stipulation and the exhibits thereto; the

declarations of Timothy Brown, Gregory Nespole, David Katz, and Scott Holleman


1
  Unless otherwise defined herein, all defined terms shall have the meanings as set
forth in the Stipulation, which was filed with the Court on September 4, 2020 as Dkt.
No. 24-1, and which is now attached as Exhibit 1 to the Declaration of Timothy
Brown in Support of Plaintiffs’ Motion for Final Approval of Settlement filed
concurrently herewith.
                                           2
Case 2:19-cv-16751-KM-JBC Document 28 Filed 11/25/20 Page 3 of 4 PageID: 274




made in support of this motion; and the proposed Final Order and Judgment

submitted concurrently herewith; as well as all prior pleadings and proceedings in

this action; and any other matter that the Court may consider at the hearing of this

motion.

Dated: November 25, 2020               Respectfully submitted,

                                       PAWAR LAW GROUP, P.C.

                                       /s/ Vik Pawar
                                       Vik Pawar
                                       20 Vesey Street, Suite 1410
                                       New York, NY 10007
                                       Telephone: (212) 571-0805
                                       Facsimile: (212) 571-0938

                                       THE BROWN LAW FIRM, P.C.
                                       Timothy Brown (pro hac vice
                                       pending)
                                       240 Townsend Square
                                       Oyster Bay, NY 11771
                                       Telephone: (516) 922-5427
                                       Facsimile: (516) 344-6204
                                       E-mail: tbrown@thebrownlawfirm.net

                                        Counsel for Plaintiffs Trent Nichols
                                        and Sharon Nichols




                                         3
Case 2:19-cv-16751-KM-JBC Document 28 Filed 11/25/20 Page 4 of 4 PageID: 275




                       CERTIFICATE OF SERVICE

      I hereby certify that, on November 25, 2020, I caused a true and correct

copy of the foregoing document to be served on counsel of record by

electronically filing it with the Clerk of the Court using the ECF system, which

will send notification of such filing to the registered participants and via email

to counsel for Defendants.



                                        s/ Vik Pawar
                                         Vik Pawar




                                          4
